Filed 9/7/16 P. v. Beebe CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C079966

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM042871)

         v.

JOHN FLOYD BEEBE, JR.,

                   Defendant and Appellant.




         Appointed counsel for defendant John Floyd Beebe, Jr., has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we will affirm the judgment.



                                                             1
                                       BACKGROUND
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
        On April 13, 2015, Meta Dorfman was at her mother’s house when defendant
walked in and said someone named Michael told him he could “crash there.” Dorfman
told defendant to leave, and he did. A few hours later, Dorfman discovered her
checkbook was missing from her car and she called the police. Two days later, defendant
unsuccessfully tried to cash a check belonging to Dorfman at a check cashing business.
The employee called the police, who found two other checks belonging to Dorfman, one
on defendant and another in his car.
        Defendant pleaded no contest to felony identity theft. (Count 1; Pen. Code,
§ 530.5, subd. (a).)1 Defendant also admitted he had served a prior prison term.
(§ 667.5, subd. (b).) Pursuant to the plea agreement, the trial court struck his six prior
strike allegations pursuant to section 1385, subdivision (c). (§§ 667, subds. (b)-(i),
1170.12, 1385, subd. (c).)
        The trial court sentenced defendant to the upper term of three years in prison plus
one year for the prior prison term, with 205 days of presentence custody credit. (§§ 1170,
subd. (h), 667.5, subd. (b).) The court imposed a $300 restitution fine (§ 1202.4, subd.
(b)), a corresponding parole revocation fine suspended unless parole is revoked
(§ 1202.45), and various fines, fees, and penalty assessments totaling $850. The court
reserved jurisdiction to determine restitution.




1   Further undesignated statutory references are to the Penal Code.

                                              2
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and asks us to determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Counsel advised
defendant of the right to file a supplemental brief within 30 days of the date of filing of
the opening brief. More than 30 days have elapsed, and we have received no
communication from defendant. We have undertaken an examination of the entire record
and find no arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                        /s/
                                                  Duarte, J.



We concur:



     /s/
Nicholson, Acting P. J.




     /s/
Renner, J.




                                              3